UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number: 3235-0145 Washington, D.C.20549 Expires: December 31, 2005 SCHEDULE 13D Estimated average burden hours per response. . 11 Under the Securities Exchange Act of 1934 (Amendment No. 1)* GEORESOURCES, INC. (Name of Issuer) COMMON STOCK, PAR VALUE $0.01 per share (Title of Class of Securities) 372476101 (CUSIP Number) Frank A. Lodzinski, 110 Cypress Station Dr., Suite 220, Houston, Texas77090 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 5, 2008 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 322476101 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Vlasic FAL, L.P., a Texas limited partnership 71-0988352 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) XXXo (b) 3. SEC Use Only 4. Source of Funds (See Instructions) Not Applicable 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Texas Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power n/a 8. Shared Voting Power 3,318,536 9. Sole Dispositive Power n/a 10. Shared Dispositive Power 3,318,536 11. Aggregate Amount Beneficially Owned by Each Reporting Person 3,318,536 shares of Common Stock 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) oN/A 13. Percent of Class Represented by Amount in Row (11) 20.4% 14. Type of Reporting Person (See Instructions) PN CUSIP No. 322476101 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Michael A. Vlasic 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) XXXo (b) 3. SEC Use Only 4. Source of Funds (See Instructions) Not applicable 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power n/a 8. Shared Voting Power 4,806,536 9. Sole Dispositive Power n/a 10. Shared Dispositive Power 4,806,536 11. Aggregate Amount Beneficially Owned by Each Reporting Person 4,806,536 shares of Common Stock 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) oN/A 13. Percent of Class Represented by Amount in Row (11) 29.6% 14. Type of Reporting Person (See Instructions) IN CUSIP No. 322476101 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Frank A. Lodzinski 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) XXXo (b) 3. SEC Use Only 4. Source of Funds (See Instructions) Not Applicable 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 108,357 8. Shared Voting Power 3,836,455 9. Sole Dispositive Power 108,357 10. Shared Dispositive Power 3,410,536 11. Aggregate Amount Beneficially Owned by Each Reporting Person 3,989,833shares of Common Stock 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) oN/A 13. Percent of Class Represented by Amount in Row (11) 24.6% 14. Type of Reporting Person (See Instructions) IN CUSIP No. 322476101 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) VL Energy, L.L.C., a Texas limited liability company 42-1678345 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) XXXo (b) 3. SEC Use Only 4. Source of Funds (See Instructions) Not Applicable 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Texas Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power n/a 8. Shared Voting Power 3,836,455 9. Sole Dispositive Power n/a 10. Shared Dispositive Power 3,318,536 11. Aggregate Amount Beneficially Owned by Each Reporting Person 3,836,455 shares of Common Stock 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) oN/A 13. Percent of Class Represented by Amount in Row (11) 23.6% 14. Type of Reporting Person (See Instructions) OO This Amendment No. 1 (this “Amendment”) to Schedule 13D is being filed to disclose the distribution, on August 5, 2008, of 1,600,000 shares of the common stock of the Issuer by Vlasic FAL, L.P. (the “Current Distribution”).1,488,000 shares were distributed to Vlasic Investments, L.L.C.The remaining 112,000 shares were distributed in respect of the partnership interests of Vlasic FAL, L.P.’s general partner, VL Energy, L.L.C. and the other limited partner, Azure Energy, L.L.C.The 16,000 shares allocable to VL Energy, L.L.C., the general partner, were distributed directly to Frank A. Lodzinski.The 96,000 shares allocable to Azure Energy, L.L.C. were directly distributed to its members as follows:26,400 shares to Frank A. Lodzinski; 26,400 shares to Mr. Lodzinski’s wife; and 43,200 shares to Mr. Lodzinski’s three adult children.These distributions resulted in the amended holdings as set forth in this Amendment.Prior to the Current Distribution, Vlasic FAL, L.P., from time to time, sold approximately 103,000 shares of common stock in open-market transactions (the “Open-Market Transactions”). This Amendment adds VL Energy, L.L.C. as a joint filer because it is the general partner of Vlasic FAL, L.P. and has shared voting control over (i) 517,919 shares pursuant to the Southern Bay Oil & Gas, L.P. 2005 Equity Incentive Plan Shareholders Agreement (attached to the original Schedule 13D filing on April 26, 2007) and (ii) 3,318,536 shares held of record by Vlasic FAL, L.P. as its general partner, as further discussed below.All of the membership interests of VL Energy L.L.C. are owned by Frank A.
